DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not provide a reasonable combination to teach the elements of claims 1, 10, 19, or 22. The prior art does not teach the particulars of the outdoor unit and where “the controller being configured to open and close the on-off device on a bases of information acquired from the outdoor unit” because there are no teaches of an on-off valve upstream of a pressure relief valve nor that valve being controlled open when information of a flammable gas is passed by the controller of the outdoor unit to the controller or controlled closed when information of a non-flammable gas is passed by the controller of the outdoor unit to the controller. Page 3.17 of Emerson discusses strict requirements of isolation valves for pressure relief valves including continuous monitoring of the valve when in the closed position and where the isolation valve can only be closed during inspection test or repair of the pressure relief valve. Additional discussion throughout involves pressure vessel codes and not allowing pressure isolation valves to be toggled during operation unless there is an alternate pressure relief valve path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        2/12/21